Title: From George Washington to Philip Mazzei, 1 July 1779
From: Washington, George
To: Mazzei, Philip


        
          Sir,
          New Windsor July 1st 1779.
        
        Two or three Months ago I had the honor to receive your favor of the 27th of Jany. about the same time I was informed, that you either had Imbarked, or was upon the point of imbarking, for Europe; this induced me to suspend my acknowledgment of your polite Lettr till a more favourable juncture; but being lately told that you were in Virginia I address you accordingly.
        
        I thank you for your obliging acct of the culture of the Vine, and am happy to hear that your plantation of them is in so prosperous a way. I have long been of opinion from the spontaneous growth of the vine, that the climate and soil in many parts of Virginia were well fitted for Vineyards & that Wine, sooner or later would become a valuable article of produce—The relation of your experiments convince me I was right. With respect to the Olive, I have been much more doubtful—& with regard to The Lemon we know it is an exotic and requires a security against frost which must render the culture of them expensive precarious & unprofitable except for mere gratification & amusement.
        I am much oblig’d by the communication of your design of going to Europe & asking my dispatches for France or Italy. I have nothing to give you the trouble of, but wish you an agreeable & prosperous voyage & a safe return to your adopted Country in which & rural life I should be happy to meet you. I thank you for the flattering sentiments contained in your Letter & with esteem and respect have the honor to be Sir Yr most obedt Servt
        
          Go: Washington
        
      